DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/22 has been entered.
 

Double Patenting
 	 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,986,208. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘208 claims recite a more specific version of the device claim 1 of the current application. ‘208 recites a glucose sensor which is a type of analyte sensor and a data communication interface.
 	Claims 1, 2, 5, 11, 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 15 and 16 of U.S. Patent No. 10,045,739. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘739 claims recite a more specific version of the device of claim 1. ‘739 recites a glucose sensor which is a type of analyte.

Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-9, 11-19 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites comparing the first signal with a second signal from the analyte sensor to determine a variation, confirming the first signal as a valid analyte sensor signal when the determined variation is less than a predetermined threshold and determining an analyte level based on the first signal
 	The limitation of comparing the first signal with a second signal from the analyte sensor to determine a variation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the sensor and “by the one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. The sensor does not add significantly more as it is generically recited and is routine in the art as shown by the prior art of record. The claim, but for the “by the one or more processors” language and the additional element of the sensor, “comparing” in the context of this claim encompasses the user visually comparing the signals. Similarly, the limitation of confirming the first signal as a valid analyte sensor signal when the determined variation is less than a predetermined threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the one or more processors” language, “confirming” in the context of this claim encompasses the user visually or manually determine if the signal outputs vary more than a threshold. Similarly, the limitation of determining an analyte level based on the first signal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the one or more processors” language, “determining” in the context of this claim encompasses the user manually calculating or using a lookup table to determine a glucose value from the sensor signal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional elements – using a processor to perform both the comparing, confirming and determining steps, a sensor and a memory. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing and determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The sensor is not an integral part of the device it merely preforms the pre-solutional step of collecting the data used by the abstract idea executed by the processor. The memory is not an integral part of the system as it just functions to store the instructions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the comparing, confirming and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Similarly the sensor and memory are generic components used to implement the abstract idea. Thus the claim is not patent eligible.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1 and 11 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the analyte sensor is part of the apparatus or if the apparatus is just receiving signals from an analyte sensor.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4, 11 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulman et al. US 5,497,772.
 	Regarding claims 1 and 11, Schulman discloses an apparatus for monitoring analyte levels in a subject, comprising: 
one or more processors ([C5 L65-C6 L3] glucose monitor 34); and 
a memory operatively coupled to the one or more processors and configured to store instructions which, when executed by the one or more processors ([C5 L65-C6 L3] the monitor has memory), causes the one or more processors to: 
receive a first signal indicative of one or more analyte levels measured by a first electrode of an analyte sensor ([FIG3][C6 L50-57] sensor 52 with a working electrode), wherein at least a portion of the analyte sensor is configured to be positioned in contact with a fluid under a skin layer of a subject ([C10 L18-25]), 
receive a second signal indicative of the one or more analyte levels measured by a second electrode of the analyte sensor ([C7 L50-65] a second working electrode is used. Each working electrode is considered a sensor), 
detect a dropout in an amplitude of the first signal associated with the first signal measured by the first electrode, the dropout comprising a decrease in the amplitude of the first signal exceeding a rate of change threshold ([C12 L51-64] increasing and decreasing trends are detected. [C15 L61- C16 L6] rate of change limits are set), 
compare the amplitude of the first signal with a corresponding amplitude of the second signal from the analyte sensor to determine a variation between the amplitude of the first signal and the corresponding amplitude of the second signal when the dropout in the amplitude of the first signal is detected ([C10 L30-63] a variation is determined but it is not specifically disclosed as happening when a dropout is detected. Schulman discloses determining the signal trends or dropouts and determining variation. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the dropout detecting and the variation detection as it is would have been obvious to try as there is a finite number identified, predictable solutions with a reasonable expectation of success), 
confirm that the first signal is valid when the determined variation is less than a predetermined threshold is a difference between the amplitude of the first signal and the corresponding amplitude of the second signal ([C10 L30-63] the signal is considered valid if the variance between signals is under 10%), 
determine the one or more analyte levels based on the first signal, and provide the determined one or more analyte levels for output on a display ([C11 L14-18] the concentrations are displayed). 
Regarding claims 4 and 14, Schulman discloses the first signal is received from a first sensing area of the analyte sensor comprising the first electrode and wherein the second signal is received from a second sensing area of the analyte sensor comprising the second electrode ([FIG4A,4B]).
Regarding claims 6-9, Say discloses a plurality of working electrodes ([FIG10] a second working electrode is used) wherein at least one of the first electrode or the second electrode is a working electrode comprising an analyte-responsive enzyme bonded to a polymer disposed on the working electrode ([C20 L32-56] the catalyst/enzyme and the mediator/electron transfer agent are both bonded or cross-linked to the polymer on the electrode).

Claims 2, 3, 12, 13 and 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulman et al. US 5,497,772 in view of Say et al. US 6,175,752.
 	Regarding claims 2 and 12, Schulman does not disclose the fluid includes an interstitial fluid. Say teaches a similar analyte sensor that measures from interstitial fluid ([C5 L25-30]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Schulman with the interstitial sensing of Say as sensing in blood and interstitial fluid is interchangeable ([C1 L39-50] Schulman).
 Regarding claims 3 and 13, Schulman does not disclose the memory storing instructions to determine that the amplitude of the first signal level of the first signal indicative of the one or more analyte levels is larger than the corresponding amplitude of the second signal indicative of the one or more analyte levels, and to confirm the first signal as the valid analyte sensor signal furthermore when the first signal is larger than the second signal. Say teaches the signal is valid when the first electrode signal, the working electrode, is greater than the second electrode signal, the counter electrode ([C39 L26-33]). Therefore it would be obvious to one of ordinary skill in the art at the time of invention to combine the device of Schulman with the teachings of Say in order to check if the sensors should be replaced ([C39 L26-33]).
Regarding claim 21-24, Schulman does not disclose the analyte sensor is configured to monitor the analytes levels of two analytes, wherein the analytes are glucose and lactate. Say teaches a similar analyte sensor that senses both glucose and lactate and has two sensing electrodes ([C16 L53-63]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Schulman with the teachings of Say in order to provide more precise results ([C18 L5-10]).
Claims 5 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulman et al. US 5,497,772 in view of Gutherman US 2004/0012789.
 	Regarding claims 5 and 15, Schulman does not disclose the analyte sensor is factory calibrated and the analyte sensor is configured to require no user calibration. Gutherman teaches an analyte sensor that only requires a single calibration ([¶32]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Schulman with the teachings of Gutherman in order to eliminate the need for finger stick measurements ([¶32]).
Claim 6-9 and 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulman et al. US 5,497,772 in view of Buck et al. US 2005/0211572.
Regarding claims 6-9 and 16-19, Schulman discloses a plurality of working electrodes ([C7 L50-65] a second working electrode is used) but does not specifically disclose wherein at least one of the first electrode or the second electrode is a working electrode comprising an analyte-responsive enzyme bonded to a polymer disposed on the working electrode. Buck teaches an electrode that with a polymer and a bonded enzyme ([¶42] the enzyme and mediator are covalently bonded to the polymer on the electrode). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Schulman with the electrodes of Buck in order to enhance glucose diffusion ([¶42]).


Response to Arguments
Applicant's arguments filed 3/25/22 have been fully considered but they are not persuasive. 
	Regarding Applicant’s arguments against the 101 rejection, Examiner respectfully disagrees. The analyte sensor, the receiving device, the processor and the memory are all generically recited and do not add significantly more or tie the abstract idea to a particular machine. The sensor and receiving device are pre-solutional and only exist to provide data for the abstract processing steps. Similarly, the processor and memory are generic computer components that the abstract idea is implemented on. The memory serves to store the information and instructions and is generically recited. The claims amount to no more than implementing the abstract idea on general purpose computer components. 
	Additionally, the claims do not integrate the abstract idea into a practical application or provide an improvement to the technical field. Validating the signal is not an improvement to the technology as it routine and disclosed in the prior art of record. Similarly, the validation, comparison and confirmation steps could all be performed mentally by a clinician observing the signals output from the electrodes and do not require the generic computer components.
 	Regarding Applicant’s argument against Schulman, Examiner respectfully disagrees. Schulman discloses determining a decreasing trend or drop in the readings which according to Applicant’s specification at [¶74] is a dropout. Thus Schulman discloses determining the drop out. Furthermore, Schulman discloses determining the rate of change ([C15 L61- C16 L6]) and also determines the change between the two signals ([C10 L30-63]).


 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792